Order filed March 8, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00033-CR
                                    ____________

                           EX PARTE RICARDO GUZMAN



                       On Appeal from the 240th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 09-DCR-051876


                                         ORDER

       The reporter’s record in this case was due January 26, 2012. See Tex. R. App. P.
35.2. On February 13, 2012, the clerk of this court sent a letter to Elizabeth Wittu, the
court reporter, informing her the record had not been filed. No response has been filed.
No motion for extension of time has been filed.

       Accordingly, we order Elizabeth Wittu to file the record in this appeal on or before
March 28, 2012. If Elizabeth Wittu fails to file the record as ordered, the court may
order her to appear before this court, on a date certain to show cause why she should not be
held in contempt for not filing the record in Appeal No. 14-12-00033-CR; Ex Parte
Ricardo Guzman, as ordered.


                                      PER CURIAM